       Case 4:20-cv-05428-YGR Document 32 Filed 12/16/20 Page 1 of 2



 1   NAVI SINGH DHILLON (SBN 279537)
                                                                           S DISTRICT
     navidhillon@paulhastings.com
                                                                        ATE           C
 2   CHRISTOPHER J. CARR (SBN 184076)                                  T




                                                                                                      O
                                                                  S




                                                                                                       U
     chriscarr@paulhastings.com




                                                                 ED




                                                                                                        RT
                                                                                           ERED




                                                             UNIT
 3   PAUL HASTINGS LLP                                                           O ORD
     101 California Street, 48th Floor                                 IT IS S




                                                                                                                R NIA
 4   San Francisco, California 94111
                                                                                                            s
     Telephone: (415) 856-7000                                                                  lez Roger
                                                                                     ne Gonza




                                                             NO
                                                                                 n
                                                                       Judge Yvo




                                                                                                                FO
 5   Facsimile: (415) 856-7100




                                                              RT
                                                                               12/16/2020




                                                                                                            LI
                                                                      ER




                                                                 H




                                                                                                       A
 6   Attorneys for Plaintiff                                               N                            C
                                                                                             F
                                                                               D IS T IC T O
     STRUCTURLAM MASS TIMBER CORPORATION                                             R
 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                    OAKLAND DIVISION
11
                                                   Case No.: 4:20-CV-05428-YGR
12   STRUCTURLAM MASS TIMBER
     CORPORATION,                                  RULE 41 STIPULATION OF DISMISSAL
13
                  Plaintiff,                       Action Filed: August 5, 2020
14                                                 Trial Date:   January 21, 2021
          v.
15
     RUDOLPH AND SLETTEN, INC.,
16
                  Defendant.
17

18

19

20

21

22

23

24

25

26

27

28
                                             -1-

     RULE 41 DISMISSAL                                       CASE NO. 3:20-CV-05428-YGR
        Case 4:20-cv-05428-YGR Document 32 Filed 12/16/20 Page 2 of 2



 1           Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff Structurlam Mass

 2   Timber Corporation hereby asks that this action be dismissed with prejudice. All parties stipulate

 3   to this request.

 4   DATED: December 3, 2020                              PAUL HASTINGS LLP
 5

 6                                                        By:          /s/ Navi Singh Dhillon
                                                                NAVI SINGH DHILLON
 7                                                              Attorneys for Plaintiff
                                                                STRUCTURLAM MASS TIMBER
 8                                                              CORPORATION
 9

10

11   DATED: December 3, 2020                              NIDA & ROMYN, P.C.
12

13                                                        By:         /s/ David Romyn
                                                                DAVID ROMYN
14                                                              Attorneys for Defendant
                                                                RUDOLPH AND SLETTEN, INC.
15

16

17           I, Navi Singh Dhillon, am the ECF User whose ID and password are being used for this

18   filing. In compliance with Civil L.R. 5-1(i)(3), I hereby attest that Mr. Romyn has concurred in

19   this filing.

20

21

22

23

24

25

26

27

28
                                                    -2-

     RULE 41 DISMISSAL                                              CASE NO. 3:20-CV-05428-YGR
